Citation Nr: 0706211	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-32 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable initial rating for residuals of 
a right ankle fracture.  






ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had a confirmed period of active duty in the 
military from October 1992 to November 1994 and an 
unconfirmed period from April 1996 to August 1997.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

A May 2006 decision of the Board denied several other claims 
on appeal for service connection for hearing loss, a scar on 
the right foot, and back and neck conditions.  So those 
issues are no longer on appeal.  In that decision the Board 
remanded the lone remaining claim for a higher rating for the 
right ankle disability to assure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  That development has 
been completed and no additional evidence was received.  The 
case is now ready for final appellate consideration of this 
last issue.


FINDINGS OF FACT

1.  The veteran sustained an avulsion fracture of the distal 
right tibia during service.  

2.  The medical evidence shows the residuals of that fracture 
have been manifest throughout the appeal period by normal 
measured range of motion and no deformity, but with chronic 
pain, increased on use, which when also considered is 
tantamount to causing moderate limitation of motion.


CONCLUSION OF LAW

The criteria are met for a higher 10 percent initial rating 
for the residuals of the right ankle fracture.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5271 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Since the Board is granting a higher rating, a detailed 
discussion of VA's compliance with the notice and duty to 
assist provisions of the VCAA is unnecessary.  It is 
sufficient merely to point out the veteran received a VCAA 
letter in December 2002 providing notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for residuals of a right ankle 
fracture (since granted).  In Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court/CAVC) clarified that, "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated - it has been proven."  The Court went on to 
hold that, when a claim has been proven, the purpose of 
section 5103(a) has been satisfied and notice under this 
provision is no longer applicable.  So even were the Board to 
assume, say for the sake of argument, that the December 2002 
VCAA letter was deficient in whatever respect, this is at 
most harmless error - especially keeping in mind the Board 
remanded this case in May 2006 to provide additional VCAA 
notice under Dingess, which the veteran received in September 
2006 concerning the downstream disability rating and 
effective date elements of his underlying claim for service 
connection.  See also Mayfield v. Nicholson (Mayfield III), 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  And after 
providing that letter, the RO (actually, the Appeals 
Management Center (AMC)) readjudicated his claim in the 
December 2006 supplemental statement of the case (SSOC) based 
on any additional evidence that had been submitted since the 
initial rating decision in question and statement of the case 
(SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

This appeal arose from the rating assigned following the 
initial grant of service connection for the residuals of the 
veteran's right ankle fracture.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court noted the distinction between 
a typical claim for an increased rating for a service-
connected disability and an appeal, as here, from the initial 
rating assigned for a disability upon service connection.  In 
this latter situation, the Board must evaluate the level of 
impairment due to the disability throughout the entire period 
since the effective date of the award, considering the 
possibility of assigning a "staged" rating to compensate 
the veteran for times when his disability may have been more 
severe than at others.

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The service medical records (SMRs) show the veteran sustained 
a small avulsion fracture of the distal shaft of his right 
tibia in 1997, while playing volleyball, causing pain and 
swelling.  

During a VA compensation examination in January 2003, the 
veteran reported that he still had constant pain in this 
ankle which would increase considerably on walking two miles 
or standing for two hours.  Motrin, ice, and an Ace wrap 
would reduce the pain.  He indicated that he would have 
flare-ups once a week which would last a few hours, with the 
pain escalating to level 7 or 8.  The flare-ups would be 
precipitated by standing on his feet all day.  He denied any 
weakness, redness, warmth, tenderness, locking, or 
instability, but he indicated that he would have stiffness in 
the morning that would improve during the day.  He stated 
that his job as a nurse required him to be on his feet all 
day, which would aggravate the pain and discomfort.  On 
objective physical examination, he was able to dorsiflex his 
right ankle to 45 degrees and plantar flex it to 45 degrees.  
Inversion of the ankle was possible to 30 degrees, with 
eversion accomplished to 20 degrees.  There was tenderness to 
palpation over the lateral malleolus and Achilles tendon.  
Ankle strength was 5/5 and sensation was intact.  
Coordination was normal.  On x-ray, the old healed fracture 
of the distal shaft of the right tibia was noted, with 
minimal residual deformity; no other abnormalities were 
reported.  

The veteran does not have ankylosis of the right ankle, 
meaning complete immobility and fixation of the joint in a 
favorable or unfavorable position.  See, e.g., Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  In the absence of ankylosis, VA's 
Rating Schedule provides the following criteria for 
evaluating ankle disabilities:  

Marked limitation of motion warrants a 20 percent rating.  A 
10 percent rating is assigned for moderate limitation of 
motion.  Code 5271.  

For malunion of the os calcis or astragalus, a 20 percent 
rating is assigned for marked deformity.  A 10 percent rating 
is warranted for moderate deformity.  Code 5273.  

The medical evidence shows that the range of motion in the 
veteran's right ankle is normal - at least generally 
speaking, and that there is no residual deformity from the 
ankle fracture in service.  Those findings suggest a 
noncompensable rating is appropriate.  See 38 C.F.R. § 4.71, 
Plate II, indicating normal dorsiflexion of the ankle is to 
20 degrees and normal plantar flexion to 45 degrees.  For 
comparison, during his January 2003 VA compensation 
examination, the veteran was able to dorsiflex his right 
ankle to 45 degrees and plantar flex it to 45 degrees.  So 
clearly he did not have any limitation of motion; indeed, his 
dorsiflexion exceeded normal.

The regulations also provide, however, that with any form of 
arthritis painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Furthermore, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that the provisions of the Rating Schedule do not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  In addition, the Court stressed that, because 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, it is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
See 38 C.F.R. §§ 4.40, 4.45.  See, too, 38 C.F.R. §4.59.

Although the January 2003 VA examiner did not explicitly 
comment on whether range of motion testing of the veteran's 
right ankle produced pain, his diagnosis of chronic right 
ankle pain, status post-fracture, is itself prima fascia 
evidence of his acceptance of the veteran's complaints of 
pain, particularly on use.  


Moreover, while there is no evidence of any arthritis in the 
veteran's right ankle, the fact remains his right ankle pain 
is aggravated by prolonged standing and by prolonged walking, 
which in these circumstances is equivalent to causing 
moderate limitation of motion.  So under DeLuca, and giving 
the veteran the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 4.3, a higher 10 percent rating 
should be assigned for his right ankle disability throughout 
the appeal period.  38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Code 5271.  

Even considering his pain, etc., however, the veteran does 
not have sufficient limitation of motion or other functional 
impairment to support a rating even higher than 10 percent 
under Code 5271 or any other potentially applicable 
regulation.

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes the regular schedular standards adequately 
describe and provide for the veteran's disability level.  
There is no evidence he has ever been hospitalized for 
treatment of his right ankle disability since his separation 
from military service.  Neither does the record reflect 
marked interference with his employment (as a nurse), meaning 
above and beyond that contemplated by the higher 10 percent 
schedular rating being assigned in this decision.  See 
38 C.F.R. § 4.1 ("Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.").  The veteran has submitted no evidence of 
excessive time off from work due to the disability or of 
concessions made by his employer because of it.  There simply 
is no evidence of any unusual or exceptional circumstances 
that would take his case outside the norm so as to warrant 
referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); and VAOPGCPREC 6-96.


ORDER

A higher 10 percent rating is granted for the residuals of 
the right ankle fracture, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


